Case 1:19-cv-21996-MGC Document 77 Entered on FLSD Docket 03/13/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 1:19-cv-21996-COOKE

   SLAM DUNK I, LLC, on behalf of itself             )
   and all others similarly situated,                )
                                                     )
                                Plaintiff,           )
                                                     )
          vs.                                        )
                                                     )
   CONNECTICUT GENERAL LIFE                          )
   INSURANCE COMPANY,                                )
                                                     )
                                Defendant.           )
                                                     )

         DEFENDANT CONNECTICUT GENERAL LIFE INSURANCE
                  COMPANY’S UNOPPOSED MOTION FOR
   EXTENSION OF TIME TO FILE REPLY IN SUPPORT OF MOTION TO DISMISS

         Defendant Connecticut General Life Insurance Company (“Defendant”), by and
  through undersigned counsel, hereby moves for an extension of time up to and including
  March 26, 2020, to file a reply in support of its Motion to Dismiss the Amended Complaint.
  In support of this Motion, Defendant states as follows:
         1.     On February 13, 2020, Defendant filed a Motion to Dismiss Plaintiff’s
  Amended Complaint (ECF No. 72).
         2.     On March 12, 2020, Plaintiff filed an Opposition to Defendant’s motion (ECF
  No. 76). Accordingly, Defendant’s reply in support of the Motion to Dismiss is due on March
  19, 2020.
         3.     Defendant respectfully requests a short extension of time, up through and
  including March 26, 2020, to file its reply.
         4.     Counsel for Defendant has conferred with counsel for Plaintiff, who does not
  oppose the relief sought here.
         5.     This motion is filed in good faith and not for the purpose of undue delay.
Case 1:19-cv-21996-MGC Document 77 Entered on FLSD Docket 03/13/2020 Page 2 of 3



         WHEREFORE, Defendant respectfully requests that the Court enter an Order
  extending its deadline to file a reply in support of its Motion to Dismiss the Amended
  Complaint up to and including March 26, 2020.

                               LOCAL RULE 7.1 CERTIFICATION
         Pursuant to Local Rule 7.1, undersigned counsel certifies that counsel for both Parties
  have conferred via e-mail and counsel for Plaintiff has advised that Plaintiff does not oppose
  the relief sought herein.


  Dated: March 13, 2020                      Respectfully submitted,

                                             s/Shari Gerson
                                             Shari Gerson (Florida Bar No: 17035)
                                             GRAY ROBINSON, P.A.
                                             401 East Las Olas Boulevard, Suite 1000
                                             Fort Lauderdale, FL 33301
                                             Tel: (954) 761-8111
                                             Email: shari.gerson@gray-robinson.com

                                             Noah A. Levine (pro hac vice)
                                             David E. Rudin (pro hac vice)
                                             WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                             7 World Trade Center
                                             250 Greenwich Street
                                             New York, NY 10007
                                             Tel: (212) 230-8860
                                             Email: noah.levine@wilmerhale.com
                                                     david.rudin@wilmerhale.com

                                             Felicia H. Ellsworth (pro hac vice)
                                             WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
                                             60 State Street
                                             Boston, Massachusetts 02109
                                             Tel: (617) 526-6000
                                             Email: felicia.ellsworth@wilmerhale.com

                                             Attorneys for Defendant Connecticut General Life
                                             Insurance Company


                                               -2-
Case 1:19-cv-21996-MGC Document 77 Entered on FLSD Docket 03/13/2020 Page 3 of 3



                                   CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on March 13, 2020 foregoing was filed with the Clerk of
  the Court using CM/ECF. I further certify that a true and correct copy of the foregoing is
  being served on the following via transmission of Notices of Electronic Filing generated by
  CM/ECF:
   Edward M. Mullins, Esq.                             Douglas Rawles Esq. (pro hac vice)
   R. Hugh Lumpkin, Esq.                               Ashley Jordan, Esq.
   Matthew B. Weaver, Esq.                             Katherine J. Ellena, Esq. (pro hac vice)
   Christina D. Olivos, Esq.                           REED SMITH LLP
   REED SMITH LLP                                      355 South Grand Avenue, 28th Floor
   1001 Brickell Bay Drive, Suite 900                  Los Angeles CA 90071
   Miami, FL 33131                                     Tel: 213-457-8000, Fax: 213-457-8080
   Tel: 786-747-0200, Fax: 786-747-0299                rgiller@reedsmith.com
   hlumpkin@reedsmith.com                              drawlers@reedsmith.com
   nweaver@reedsmith.com                               ajordan@reedsmith.com
   colivos@reedsmith.com                               kellena@reedsmtih.com
   Counsel for Plaintiff                               Counsel for Plaintiff

   Benjamin J. Widlanski, Esq.
   Harley S. Tropin, Esq.
   Dwayne A. Robinson, Esq.
   Robert J. Neary, Esq.
   KOZYAK TROPIN & THROCKMORTON LLP
   2525 Ponce de Leon Blvd., 9th Floor
   Miami, Florida 33134
   Tel: 305-372-1800, Fax: 305-372-3508
   bwidlanski@kttlaw.com
   hst@kttlaw.com
   drobinson@kttlaw.com
   rn@kttlaw.com
   Co-Counsel for Plaintiff and proposed Class

                                                       s/ Shari Gerson
                                                       SHARI GERSON, FL Bar No. 17035
                                                       Gray Robinson, P.A.
                                                       401 East Las Olas Boulevard, Suite 1000
                                                       Fort Lauderdale, Florida 33301
                                                       Telephone: 954-761-8111
                                                       Email: shari.gerson@gray-robinson.com

                                                       Attorneys for Defendant Connecticut General
                                                       Life Insurance Company
  /827506/195#39685116 v1


                                                 -3-
